HENDERSON, Justice
(dissenting).
I respectfully dissent. The United States Supreme Court has given authority to the states to prosecute and punish persons who commit crimes which constitute an offense under both state and federal law. In Bartkus v. Illinois, 359 U.S. 121, 79 S.Ct. 676, 3 L.Ed.2d 684 (1959), the Court stated:
A state and federal court may each sentence a defendant for the commission of a single act constituting an offense under both state and federal law.
Accord: Abbate v. United States, 359 U.S. 187, 79 S.Ct. 666, 3 L.Ed.2d 729 (1959); United States v. Wheeler, 435 U.S. 313, 98 S.Ct. 1079, 55 L.Ed.2d 303 (1978). In State v. Poland, 132 Ariz. 269, 645 P.2d 784, 791 (1982), the Supreme Court of Arizona interpreted Bartkus by expressing:
Bartkus stands for the rule that, as far as the United States Constitution reaches, a defendant may, based upon the same facts, be guilty of crimes against two sovereigns at the same time and be punished for each crime separately and without regard to the other.
Therefore, we look to state law, and in particular, the statutes passed by the legislature as authority for the issue presented. State v. West, 260 N.W.2d 215 (S.D.1977) is the only case wherein this Court truly addressed this specific issue. In West, we set forth in no uncertain terms that a state may prosecute and punish an individual for a crime committed within the state, irrespective of whether that person has been prosecuted and punished by the federal government for the same act, unless there exists a state statute to the contrary.* Specifically, we stated:
It clearly appears that the same act or transaction may constitute a violation of both federal and state laws, and a conviction or acquittal in one jurisdiction will not prevent a subsequent prosecution in the other if the criminal act is one over which both sovereignties have jurisdic*778tion in the absence of a statute to the contrary.
In West there were statutes which stated or indicated that a person could not be punished for the same crime by two different sovereigns. In other words, there were statutes to the contrary. (Former SDCL 23-2-13; SDCL 22-5-8). Since West, these statutes have been repealed. Therefore, it is clear that there are no statutes to the contrary now, and the general principle as set forth in West should be applied.
The majority conveniently avoids the above stated principle in West. In fact, the majority effectively overrules the principle set forth in West. In West, we essentially stated that a person could be prosecuted and punished by two sovereigns unless the statutes say otherwise. This is termed, in law, as “dual sovereignty.” In Red Kettle, the majority holds essentially, that a person may not be prosecuted and punished by two sovereigns, unless the statutes say that he can. Thus, the reasoning in West is flip flopped to achieve a result which the majority desires.
Clearly, the determinative factor in the analysis of this issue is the intent of the legislature. There are no statutes declaring that a person may be punished by the state government after he has been punished by the federal government. Therefore, we cannot determine legislative intent from a statutory absence. However, we do get an indication of the legislature’s intent with regard to this matter through the subsequent repeal of the statutes which specifically prohibited a person from being punished by two sovereigns. These statutes were formerly SDCL 22-5-8 and 23-2-13. Why were these statutes repealed? Obviously, it was because the legislature no longer wanted those statutes to be the law of this state. We should base our decision on this legislative action rather than on a statute (SDCL 22-6-6.1) which has nothing to do with dual sovereignty.
The majority opinion interprets SDCL 22-6-6.1 too broadly. It seems to be saying that the only way a person can be subjected to consecutive sentencing is if that person has been convicted of two or more offenses. But, a person may also be subjected to consecutive sentencing through the concept of “dual sovereignty.” Our statutes no longer prohibit consecutive sentencing in this respect.
The majority addresses “dual sovereignty” by expressing, among other things, “It should make little difference to the state whether its sentence is served in a federal or state penitentiary as long as the state can control or insist that the full sentence is served.” I do not agree with the majority approach because it relinquishes unnecessarily the power of the state to punish those who break the state’s law. If we were to follow the majority approach, we would be surrendering state sovereignty in exchange for a more theoretical — than real gain — in individual rights. Dual sovereignty is forsaken here. I cannot accept the conceptual base of the majority opinion.
Even if one accepts the majority’s rationale that SDCL 22-6-6.1 is pertinent to the resolution of this case, the result reached by the majority is still erroneous. The majority opinion applies the West test to determine that the two identical offenses constitute the “same offense.” However, the majority failed to consider the rationale in Heath v. Alabama, 474 U.S. 82, 106 S.Ct. 433, 88 L.Ed.2d 387 (1985) in which the United States Supreme Court declared:
This Court has plainly and repeatedly stated that two identical offenses are not the “same offense” within the meaning of the Double Jeopardy Clause if they are prosecuted by different sovereigns.
See, e.g., United States v. Lanza, 260 U.S. 377, 43 S.Ct. 141, 67 L.Ed. 314 (1922).
In Red Kettle, the offenses were prosecuted by two separate sovereigns. Therefore, as mandated by Heath, these two identical offenses are not to be treated as the “same offense,” as the majority holds. Once it has been determined that the defendant has been convicted of two offenses not a “single act,” SDCL 22-6-6.1 allows for the imposition of either consecutive or concurrent sentences:
If a defendant has been convicted of two or more offenses regardless of when the offenses were committed or when the *779judgment or sentence was entered, the judgment or sentence may be that the imprisonment on the subsequent conviction may run concurrently with the imprisonment on any prior conviction or the imprisonment for the subsequent offense may commence at the expiration of the imprisonment upon any other offense. (Emphasis supplied mine).
Accordingly, this Court should adopt the Heath approach.
Judge Grosshans appropriately sentenced Red Kettle. Factually, the federal and state kidnapping convictions arose as the result of Red Kettle abducting the victim in South Dakota and then transporting her to Nebraska. While being held in the Pennington County jail pending the kidnapping charges, Red Kettle attacked a law enforcement officer which resulted in both federal and state convictions for aggravated assault. This Court held that SDCL 22-6-6.1 was “specific in its face” in State v. Swallow, 405 N.W.2d 29, 43 (S.D.1987); we held that where two separate offenses have been committed, consecutive sentences may apply even if the two offenses were committed during the same incident. In my opinion, a trial court judge has the discretion to order that a prison sentence be commenced in this state when a prisoner has returned from federal prison. South Dakota’s sentence begins to run when Red Kettle is delivered back to South Dakota. As set forth in the statute above, it may “... commence at the expiration of the imprisonment upon any other offense.”
I would affirm the consecutive sentences of the trial court.
I am authorized to state WUEST, Chief Justice, joins in this dissent.

 The South Dakota Legislature had provided a stricter standard on multiple prosecutions by "dual sovereigns" in what was once codified as SDCL 22-5-8:
"Whenever it appears that the accused has already been acquitted or convicted upon any criminal prosecution under the laws of another state, government, or country founded upon the act or omission in respect to which he is upon trial, this is a sufficient defense.” (emphasis supplied)
and SDCL 23-2-13 which stated in part:
"When an act charged as a public offense is within the jurisdiction of another territory, state, or country as well as this state, a conviction of acquittal thereof in the former is a bar to a prosecution therefor in this state. * * * ”
These two statutes were repealed in 1978. Conclusion: these statutes no longer act as restrictions to the dual sovereignty concept.